Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to an ablation catheter system.

Group II, claim(s) 13-15, drawn to a connector locking mechanism.
Group III, claim(s) 16-19, drawn to a cryogenic ablation balloon catheter handle.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is directed to an ablation catheter system comprising a catheter shaft, a catheter handle, a cryogenic ablation balloon, an exhaust lumen and a pressure blow-off valve fluidly coupled in-line with the exhaust lumen, the pressure blow-off valve configured and arranged to release excess pressure build-up within the exhaust lumen while Group II is directed to a connector locking mechanism comprising a connector lock release, a locking spring, a connector locking feature configured and arranged to engage with a lock ring groove on a second mating connector while coupled; the connector lock release is mechanically coupled to the connector locking feature; wherein the connector lock release is configured and arranged to receive an unlocking force that overcomes the spring force, and transmits the unlocking force to the connector locking feature which disengages the connector locking feature from the lock ring grove, and facilitates the decoupling of the first and second connectors; therefore, the two groups do not share the same technical feature.
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is directed to an ablation catheter system comprising a catheter shaft, a catheter handle, a cryogenic ablation balloon, an exhaust lumen and a pressure blow-off valve fluidly coupled in-line with the exhaust lumen, the pressure blow-off valve configured and arranged to release excess pressure build-up within the exhaust lumen while Group III is directed to a cryogenic ablation balloon catheter handle comprising: an exhaust lumen; a bellows positioned inline along the length of the exhaust lumen; an inner support structure that couples a catheter shaft to the handle; an adaptor hub that is coupled to a guidewire lumen of the catheter shaft; and a slide that is coupled to the adaptor hub, and is configured and arranged to freely slide along a longitudinal axis of the catheter handle, and to adjust a relative coaxial position of the guidewire lumen relative to the catheter shaft in response to inflation and/or deflation of the ablation balloon; therefore, the two groups do not share the same technical feature.
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature. Group II is directed to a connector locking mechanism comprising a connector lock release, a locking spring, a connector locking feature configured and arranged to engage with a lock ring groove on a second mating connector while coupled; the connector lock release is mechanically coupled to the connector locking feature; wherein the connector lock release is configured and arranged to receive an unlocking force that overcomes the spring force, and transmits the unlocking force to the connector locking feature which disengages the connector locking feature from the lock ring grove, and facilitates the decoupling of the first and second connectors while Group III is directed to a cryogenic ablation balloon catheter handle comprising: an exhaust lumen; a bellows positioned inline along the length of the exhaust lumen; an inner support structure that couples a catheter shaft to the handle; an adaptor hub that is coupled to a guidewire lumen of the catheter shaft; and a slide that is coupled to the adaptor hub, and is configured and arranged to freely slide along a longitudinal axis of the catheter handle, and to adjust a relative coaxial position of the guidewire lumen relative to the catheter shaft in response to inflation and/or deflation of the ablation balloon; therefore, the two groups do not share the same technical feature.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHADIJEH A VAHDAT/             Primary Examiner, Art Unit 3794